EXHIBIT 10.03

D. James Bidzos

August 14, 2008

Page 1 0

 

LOGO [g67077g55w60.jpg]

ASSIGNMENT OF INVENTION,

NONDISCLOSURE AND NONSOLICITATION AGREEMENT

IN CONSIDERATION OF the value of my employment and/or continued employment with
VeriSign, Inc. (hereinafter referred to collectively with its subsidiaries and
affiliated entities as “VERISIGN”), the unique training and experience afforded
to me at VERISIGN’s expense, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, VERISIGN and I agree
to this ASSIGNMENT OF INVENTION, NONDISCLOSURE AND NONSOLICITATION AGREEMENT
(“Agreement”) as follows:

 

1. PROPRIETARY INFORMATION OF VERISIGN IS NOT TO BE DISCLOSED.

 

  (a) I agree that all information, whether or not in writing, of a private,
secret or confidential nature concerning VERISIGN’s business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of VERISIGN. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, algorithms, devices, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of VERISIGN.

 

  (b) I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which shall come into my custody or possession,
shall be and are the exclusive property of VERISIGN to be used by me only in the
performance of my duties for VERISIGN and shall not be removed from VERISIGN’s
premises under any circumstances without prior written authorization. All such
materials or copies thereof and all tangible property of VERISIGN in my custody
or possession shall be delivered to VERISIGN, upon the earlier of (i) a request
by VERISIGN or (ii) termination of my employment. After such delivery, I shall
not retain any such materials or copies thereof or any such tangible property.

 

  (c) I recognize, acknowledge and agree that during my employment and following
the termination of that employment, whether voluntary or involuntary, whether
with or without cause, and whether with or without notice, I will not, on my own
behalf or as a partner, officer, director, employee, agent, administrator,
teacher, trainer, advisor or consultant of any other person or entity, directly
or indirectly, disclose Proprietary Information to any person or entity other
than agents of VERISIGN, and I will not use or aid others in obtaining or using
any such Proprietary Information without the express written permission of the
Chief Executive Officer of VERISIGN or his/her designee. I agree that my
obligation not to disclose or to use information and materials of the types set
forth in paragraphs (a) and (b) above, and my obligation to return all materials
and tangible property, set forth in paragraph (b) above, also extends to such
types of information, materials and tangible property of customers of VERISIGN
or suppliers to VERISIGN or other third parties who may have disclosed or
entrusted the same to VERISIGN or to me.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 11

 

  (d) The obligations of this Section 1 will survive the termination of my
employment unless and until such Proprietary Information becomes public
knowledge and becomes matter in the public domain through no act or omission by
me.

 

2. INVENTIONS AND DEVELOPMENTS ARE PROPERTY OF VERISIGN.

 

  (a) If I shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, method, process, software program, work of authorship,
documentation, formula, algorithm, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection) (herein called “Developments”) at any time or
times during my employment (whether during or after business hours and whether
on or off VERISIGN’s premises) or thereafter, which Developments are developed
or made from knowledge gained from such employment that (i) relates to the
business of VERISIGN or any customer of or supplier to VERISIGN in connection
with such customer’s or supplier’s activities with VERISIGN or any of the
products or services being developed, manufactured or sold by VERISIGN or which
may be used in relation therewith, (ii) results from tasks assigned to me by
VERISIGN or (iii) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by VERISIGN, such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of VERISIGN and its assigns, as works made for hire to the
extent permitted by law, or otherwise, and I shall promptly disclose to VERISIGN
(or any persons designated by it) each such Development and, as may be necessary
to ensure VERISIGN’s ownership of such Developments, I hereby assign any and all
rights, title and interest (including, but not limited to, any copyrights and
trademarks) in and to the Developments and benefits and/or rights resulting
therefrom to VERISIGN and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to VERISIGN. I hereby waive and agree to waive any and all moral rights or
similar that I may have in any Developments.

 

  (b) I shall keep complete notes, data and records of Developments in the
manner and form requested by VERISIGN. I will, during my employment and at any
time thereafter, at the request and cost of VERISIGN, promptly sign, execute,
make and do all such deeds, documents, acts and things as VERISIGN and its duly
authorized agents may reasonably require: (i) to apply for, obtain, register and
vest in the name of VERISIGN alone (unless VERISIGN otherwise directs) letters
patent, copyright, trademark or other analogous protection in any country
throughout the world and when so obtained or vested to renew, maintain or
restore the same; and (ii) to defend in any judicial, opposition, interference,
or other proceedings in respect of such applications and any judicial,
opposition, interference or other proceedings or petitions or applications for
revocation of such letters patent, copyright, trademark or other analogous
protection; and (iii) to waive any and all moral rights or similar that I may
have in any Developments. VERISIGN is under no obligation to procure or protect
Developments.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 12

 

  (c) To the extent I may have incorporated any of my pre-existing materials in
the Developments, I hereby grant to VERISIGN the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such pre-existing materials, and to authorize others to do any or all of the
foregoing.

 

  (d) Listed below are titles and identifications of reserved works, if any,
that I have previously made, conceived, created, discovered, invented or reduced
to practice, and that are expressly excluded from Developments.

 

3. I AM NOT BOUND BY OTHER AGREEMENTS.

I hereby represent and warrant that, (i) except as I have disclosed in writing
to VERISIGN, I am not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party; (ii) to the best of
my knowledge, my performance of all the terms of this Agreement and as an
employee of VERISIGN does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with VERISIGN, and I will not
knowingly disclose to VERISIGN or induce VERISIGN to use any confidential or
proprietary information or material belonging to any previous employer or
others; (iii) I have the full right and authority to perform my obligations and
grant the rights and licenses granted herein, and I have neither assigned nor
otherwise entered into an agreement that would conflict with my obligations
under this Agreement. I covenant and agree that I shall not enter into any such
agreement.

 

4. I WILL ADHERE TO GOVERNMENT OR OTHER THIRD PARTY OBLIGATIONS.

I acknowledge that VERISIGN from time to time may have agreements with other
persons or entities or with the United States Government, or agencies thereof,
which impose obligations or restrictions on VERISIGN regarding inventions made
during the course of work under such agreements or regarding the sensitive
nature of such work. I agree to be bound by all such obligations and
restrictions which are made known to me and to take all action necessary to
discharge the obligations of VERISIGN under such agreements.

 

5. I AM AN EMPLOYEE AT-WILL.

I understand and agree that my employment with VERISIGN is not for any definite
period of time and that nothing provided for in this Agreement in any way
creates an express or implied contract of employment or warranty of any
benefits. I further understand that any and all of the rules, policies, wages
and benefits referred to in any employee handbook or manual may be unilaterally
amended, modified, reduced or discontinued at any time by VERISIGN, in its
judgment and discretion. I also agree that either VERISIGN or I can terminate my
employment at any time, with or without cause and with or without notice. I
understand and agree that no agreement for employment for any specified period
of time or contrary in any way to the foregoing is valid unless made in writing
and signed by the Chief Executive Officer of VERISIGN or his/her designee.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 13

 

6. I WILL NOT SOLICIT VERISIGN’S EMPLOYEES.

During the period of my employment, and for a period of one (1) year after the
termination or expiration thereof, and without limiting the applicability of any
other provisions of this Agreement that are intended to operate after such
termination or expiration, I recognize, acknowledge and agree that I will not,
directly or indirectly (other than as the holder of not more than one percent
(1%) of the total outstanding stock of a publicly held company), either on my
own behalf or as an owner, shareholder, partner, member, participant, officer,
director, employee, agent, representative, advisor or consultant of any other
individual, entity or enterprise, do or attempt to do any of the following:

 

  (a) solicit, encourage or induce any current or prospective clients,
customers, suppliers, vendors or contractors of VERISIGN to terminate or
adversely modify any business relationship with VERISIGN or not to proceed with,
enter into, renew or continue any business relationship with VERISIGN, or
otherwise interfere with any business relationship between VERISIGN and any such
person; or

 

  (b) solicit, encourage or induce any officer, director, employee, agent,
partner, consultant or independent contractor of VERISIGN to terminate any
employment or relationship with VERISIGN, employ or engage any such person, or
otherwise interfere with or disrupt VERISIGN’s relationship with any such
person.

 

7. I WILL NOT ENGAGE IN CONFLICTS OF INTEREST.

I recognize, acknowledge and agree to comply with all rules and policies of
VERISIGN, including but not limited to those relating to conflicts of interest,
and without limiting the generality of the foregoing:

 

  (a) I will promptly notify VERISIGN of any conflicts of interest or gifts or
offers of gifts or remuneration from clients, consultants, customers, suppliers,
partners, officers, agents, directors, employees, vendors, contractors or others
doing or seeking to do business with VERISIGN, and will not accept such gifts or
remuneration; and

 

  (b) I will promptly inform VERISIGN of any business opportunities coming to my
attention that relate to the existing or prospective business of VERISIGN and
will not participate in any such opportunities without the prior written consent
of VERISIGN.

 

8. MISCELLANEOUS.

 

  (a)

This Agreement shall be enforceable to the fullest extent allowed by law. In the
event that a court holds any provision of this Agreement to be excessively broad
as to scope, activity, geography, time-period, subject, or otherwise so as to be
invalid or unenforceable, I agree that, if allowed by law, that provision shall
be reduced, modified or otherwise conformed to the relevant law, judgment or
determination to the maximum degree necessary to render it valid and enforceable
without affecting the rest of this Agreement, and, if such reduction or



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 14

 

 

modification is not allowed by law, the parties shall promptly agree in writing
to a provision to be substituted therefore which will have an effect as close as
possible to the invalid or unenforceable provision that is consistent with
applicable law. The invalidity or unenforceability of any provision of this
Agreement shall not affect or limit the validity and enforceability of the other
provisions hereof.

 

  (b) The failure of VERISIGN to enforce any term of this Agreement shall not
constitute a waiver of any rights or deprive VERISIGN of the right to insist
thereafter upon strict adherence to that or any other term of this Agreement,
nor shall a waiver of any breach of this Agreement constitute a waiver of any
preceding or succeeding breach. No waiver of a right under any provision of this
Agreement shall be binding on VERISIGN unless made in writing and signed by the
Chief Executive Officer of VERISIGN or his/her designee.

 

  (c) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of VERISIGN and are considered by me to
be reasonable for such purpose. I recognize, acknowledge and agree that any
breach by me of any of the provisions contained in this Agreement will cause
VERISIGN immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of a breach of
any of the provisions of this Agreement by me, in addition to any other remedies
it may have at law or in equity, VERISIGN shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief,
and VERISIGN is entitled to recover from me the costs and attorneys’ fees it
incurs to recover under this Agreement. This provision is not a waiver of any
other rights which VERISIGN may have under this Agreement, including the right
to recover money damages.

 

  (d) This Agreement shall be binding upon me and my heirs, successors, assigns,
and personal representatives, and will inure to the benefit of VERISIGN, its
affiliates, successors and its assigns, that this Agreement is personal to me,
and that I may not assign any rights or duties under this Agreement.

 

  (e) This Agreement contains the entire agreement between me and VERISIGN with
respect to the subject matter herein and supersedes all prior agreements,
written or oral, between me and VERISIGN relating to the subject matter of this
Agreement. All previous discussions, promises, representations, and
understandings relating to the topics herein discussed are hereby merged into
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by me and the Chief
Executive Officer of VERISIGN or his/her designee. No person has any authority
to make any representation or promise on behalf of any of the parties not set
forth herein, and this Agreement has not been executed in reliance upon any
representation or promise except those recited herein. I agree that any change
or changes in my duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

 

  (f) I expressly consent to be bound by the provisions of this Agreement for
the benefit of VERISIGN or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 15

 

  (g) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Virginia, except
for provision 8(h). The headings herein are for convenience only and do not
limit or restrict the meaning or interpretation of the text of this Agreement.

 

  (h) Notice to California Employees. Section 2870, subsection (a), of the
California Labor Code provides:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either (1) relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.”

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT WITH ANYONE OF MY CHOICE REGARDING THIS AGREEMENT, THAT I AM ENTERING
INTO THIS AGREEMENT OF MY OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, AND
THAT I AGREE TO ABIDE BY ALL OF THE TERMS AND CONDITIONS HEREIN CONTAINED.

 

/s/ D. James Bidzos D. James Bidzos Date: August 20, 2008



--------------------------------------------------------------------------------

D. James Bidzos

August 14, 2008

Page 16

 

RESERVED INVENTIONS OR WORKS AUTHORED PRIOR TO EMPLOYMENT

 

Title

  

Description

                           